Citation Nr: 0503336	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  03 18-622A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to a compensable rating for residuals of a 
bilateral inguinal herniorrhaphy.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1971 to 
August 1975.

This case comes to the Board of Veterans' Appeals (Board) 
from a October 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, which denied the veteran's claim for a 
compensable rating for residuals of a bilateral inguinal 
herniorrhaphy.  

For the reasons discussed below, this case is being REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

The record on appeal indicates the RO received additional 
evidence prior to certifying the appeal, but without 
considering this additional evidence and issuing a 
supplemental statement of the case (SSOC) discussing it.  
This additional evidence includes VA outpatient treatment 
(VAOPT) records from the VA Medical Center (VAMC) in Lebanon, 
Pennsylvania, from May 2004 through August 2004.  

38 C.F.R. § 20.800 provides that, subject to the limitations 
set forth in 38 C.F.R. § 20.1304, a veteran may submit 
additional evidence, or information as to the availability of 
additional evidence, after initiating an appeal.  

38 C.F.R. § 19.37(a) provides that evidence received at the 
RO prior to transfer of the records to the Board after an 
appeal has been initiated (including evidence received after 
certification has been completed) will be reviewed for proper 
disposition.  

38 C.F.R. § 19.37(a) also indicates that if a statement of 
the case (SOC) or SSOC was prepared before the receipt of the 
additional evidence, an SSOC will be furnished to the veteran 
and his or her representative unless (1) the additional 
evidence received duplicates evidence previously of record 
that was discussed in the SOC or SSOC or (2) the additional 
evidence is not relevant to the issue, or issues, on appeal.  

The VAOPT records at issue contain notes relevant to the 
veteran's continued complaints of abdominal pain.  He has 
attributed this pain to a recurring hernia - the condition at 
issue in his current appeal.  The records, however, indicate 
abdominal pain as a result of acute alcoholic pancreatitis.  
The Board recognizes that these records may actually 
negatively impact his claim, but nonetheless 
§ 19.37(a) requires that this additional evidence be 
discussed in an SSOC because it is both relevant and not 
duplicative of evidence previously considered.

In addition, a January 2004 subpoena served on the VAMC in 
Philadelphia, Pennsylvania, indicates the veteran applied for 
disability benefits from the Social Security Administration 
(SSA).  A hearing in this matter was scheduled for December 
18, 2003.  So an attempt should be made to obtain a 
transcript of this hearing, copies of any decisions made, and 
any other records from the SSA.  
38 C.F.R. § 3.159(c)(2) (VA has a duty under the Veterans 
Claims Assistance Act (VCAA) to assist the veteran in 
obtaining records in the custody of a Federal department or 
agency.)  See, too, Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).

Accordingly, this case is REMANDED to the RO for the 
following:

1.	Contact the SSA and obtain a copy of that agency's 
decision concerning the veteran's claim for disability 
benefits, including any medical records used to make the 
decision, copies of any hearing transcripts, etc.  

2.	Then readjudicate the veteran's claim for a compensable 
rating for residuals of a bilateral herniorrhaphy in 
light of all additional evidence submitted since 
the most recent SSOC.  If benefits are not granted to 
his satisfaction, prepare another SSOC and send it to 
him and his representative.  Give them time to respond 
before returning the case to the Board for further 
appellate consideration.  

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




